                                   1                                   UNITED STATES DISTRICT COURT

                                   2                                  NORTHERN DISTRICT OF CALIFORNIA

                                   3
                                         DAVID ANDREWS,
                                   4                                                          Case No. 17-cv-04363-YGR (PR)
                                                         Plaintiff,
                                   5                                                          ORDER GRANTING DEFENDANTS’
                                                  v.                                          MOTION FOR SUMMARY
                                   6                                                          JUDGMENT; AND DENYING
                                         B. MARTINEZ, et al.,                                 PLAINTIFF’S MOTION FOR
                                   7                                                          SUMMARY JUDGMENT
                                                         Defendants.
                                   8

                                   9     I.   INTRODUCTION
                                  10          Plaintiff David Andrews, a state prisoner currently incarcerated at the Correctional

                                  11   Training Facility (“CTF”), has filed the instant pro se civil rights action under 42 U.S.C. § 1983.

                                  12   Plaintiff has filed an amended complaint, which is the operative complaint in this action. Dkt. 31.
Northern District of California
 United States District Court




                                  13   The Court notes that Plaintiff was convicted of second-degree murder in 2002, and he was

                                  14   sentenced to a term of fifteen years to life. Id. at 7. His claims stem from alleged constitutional

                                  15   violations that took place during his parole hearings in 2015 and 2016.

                                  16          Specifically, Plaintiff alleged a due process claim against the following Defendants who

                                  17   are either at CTF or employed by the California Board of Parole Hearings (“BPH”): Correctional

                                  18   Counselors B. Martinez, G. Walters, and F. Gutierrez; Warden S. Hatton; Correctional Case

                                  19   Records Analyst Supervisor C. Dzioba; Correctional Officer C. Hoyt; Commissioner A.

                                  20   Anderson; Chairperson J. Shaffer; Attorney C. Christensen; Psychologist C. Carman; and

                                  21   Correctional Case Records Manager P. Melendrez. Id. at 3-6.1 The following is taken from the

                                  22   Court’s January 23, 2018 Order of Partial Dismissal and Service:

                                  23                   Liberally construed, it appears that Plaintiff is attempting to state a
                                                       due process violation. In essence, Plaintiff alleges that his prison file
                                  24                   contains false, inaccurate and incomplete information, which was
                                                       unfairly used against him at his September 8, 2016 parole suitability
                                  25                   hearing (during which the Court assumes he was denied parole). The
                                                       inaccuracy of records compiled or maintained by the government is
                                  26                   not, standing alone, sufficient to state a claim of constitutional injury
                                  27
                                              1
                                  28             Page number citations refer to those assigned by the Court’s electronic case management
                                       filing system and not those assigned by the parties.
                                                      under the Due Process Clause. See Paul v. Davis, 424 U.S. 693, 711-
                                   1                  714 (1976). However, [Plaintiff’s] due process claim may arise
                                                      instead from a deprivation authorized by state law. See Meachum v.
                                   2                  Fano, 427 U.S. 215, 223-27 (1976) (recognizing that interests
                                                      protected by the Due Process Clause may arise from two sources—
                                   3                  the Due Process Clause itself and laws of the states). A deprivation
                                                      authorized by state law may also amount to a deprivation of a
                                   4                  procedurally protected liberty interest, if (1) state statutes or
                                                      regulations narrowly restrict the power of prison officials to impose
                                   5                  the deprivation, i.e. give the inmate a kind of right to avoid it, and
                                                      (2) the liberty in question is one of “real substance.” See Sandin v.
                                   6                  Conner, 515 U.S. 472, 477-87 (1995). Liberally construed, Plaintiff
                                                      has stated a cognizable claim of a violation of due process against
                                   7                  Defendants Martinez, Walters, Gutierrez, Carman, Hoyt, and
                                                      Anderson.
                                   8
                                       Dkt. 15 at 2. Meanwhile, Plaintiff’s claims against Defendants Hatton, Dzioba, Shaffer,
                                   9
                                       Christensen, and Melendrez were dismissed because Plaintiff did not allege that they actually or
                                  10
                                       proximately caused the deprivation of any federally protected right. Id. (citing Leer v. Murphy,
                                  11
                                       844 F.2d 628, 634 (9th Cir. 1988)). Thereafter, as mentioned, Plaintiff filed his amended
                                  12
Northern District of California




                                       complaint. Dkt. 31. The Court screened the amended complaint and found that liberally
 United States District Court




                                  13
                                       construed, it stated a cognizable due process claim against previously-dismissed Defendants
                                  14
                                       Hatton, Dzioba, Shaffer, and Melendrez. Dkt. 30 at 5. However, the Court dismissed Plaintiff’s
                                  15
                                       claim involving Defendant Christensen, the attorney who represented him during his parole
                                  16
                                       hearing on November 17, 2015, because “a defense attorney, or in this case an attorney who
                                  17
                                       represents a prisoner during a parole hearing, does not act under color of state law when
                                  18
                                       performing an attorney’s traditional functions, including responding to the commissioner during a
                                  19
                                       parole hearing, as was alleged in the instant case.” Id. at 6 (citing Polk County v. Dobson, 454
                                  20
                                       U.S. 312, 318-19 (1981)).
                                  21
                                              On November 1, 2018, Defendants moved to dismiss the case. Dkt. 42. Plaintiff opposed
                                  22
                                       Defendants’ motion to dismiss on February 27, 2019, and filed his motion for summary judgment
                                  23
                                       in his opposition. Dkt. 46. Defendants filed a reply on March 13, 2019. Dkt. 47. Defendants
                                  24
                                       separately filed an opposition to Plaintiff’s motion for summary judgment. Dkt. 50.
                                  25
                                              On July 9, 2019, the Court denied Defendants’ motion to dismiss because their grounds for
                                  26
                                       dismissal were more properly raised in a motion for summary judgment, and it directed
                                  27
                                       Defendants to file a motion for summary judgment by August 13, 2019. Dkts. 61, 67.
                                  28
                                                                                        2
                                   1          The parties are presently before the Court on Defendants’ motion for summary judgment

                                   2   (dkt. 68) and Plaintiff’s previously-filed motion for summary judgment (dkt. 46), which are both

                                   3   submitted as oppositions and replies have been filed as to both motion (dkts. 50, 56, 72, 73).

                                   4   Defendants specifically move for summary judgment on the following grounds: (1) there are no

                                   5   genuine issues of material fact concerning Plaintiff’s due process claims; (2) Defendant Anderson

                                   6   is entitled to absolute quasi-judicial immunity; (3) Plaintiff’s claims are barred by the Eleventh

                                   7   Amendment and Heck’s2 favorable-termination rule; and (4) Defendants are entitled to qualified

                                   8   immunity. Dkt. 68 at 7-8.

                                   9          Also before the Court are Plaintiff’s renewed motion for referral to the Court’s Alternative

                                  10   Dispute Resolution Program, his motion for joinder of parties, and Defendants’ motion to strike

                                  11   Plaintiff’s improper separate statement of facts. Dkts. 51, 55, 59.

                                  12          Having read and considered the papers submitted, and being fully informed, the Court
Northern District of California
 United States District Court




                                  13   GRANTS Defendants’ motion for summary judgment, DENIES Plaintiff’s motion for summary

                                  14   judgment, and terminates the remaining aforementioned pending motions as moot.

                                  15    II.   BACKGROUND
                                  16          A.     The Parties
                                  17          At all times relevant to this action, Plaintiff was housed at CTF. Dkt. 31 at 3. Defendants

                                  18   Anderson, Carman, and Shaffer were BPH staff members. Id. at 3-6. Defendants Dzioba,

                                  19   Gutierrez, Hatton, Hoyt, Martinez, Melendrez, and Walters were CDCR staff members at CTF.

                                  20   Id. Plaintiff sues each Defendant in their official and individual capacity and seeks monetary

                                  21   damages. Id. at 2.

                                  22          B.     California Regulations Regarding Parole in 2015 and 2016
                                  23          Title 15 of the California Code of Regulations and the California Penal Code provide

                                  24   California’s law related to parole. These laws establish the procedures for parole consideration-

                                  25   hearings to determine if a California inmate is suitable for parole. Cal. Code Regs., tit. 15

                                  26   §§ 2281, 2402. According to the Penal Code, an inmate’s initial parole consideration or suitability

                                  27

                                  28          2
                                                  Heck v. Humphrey, 512 U.S. 477 (1994).
                                                                                      3
                                   1   hearing should be held one year prior to the inmate’s minimum eligible parole date. Cal. Penal

                                   2   Code § 3041(a) 2015. The regulations and the Penal Code provide that the inmate has a right to

                                   3   attend the parole consideration hearing, ask and answer questions, and speak on his behalf. Id. at

                                   4   § 3041.5; Cal. Code Regs., tit. 15 § 2247. These laws also provide that the inmate is entitled to be

                                   5   represented by an attorney. Cal. Penal Code § 3041.7; Cal. Code Regs., tit. 15 § 2256. However,

                                   6   the inmate may waive these rights. Cal. Code Regs., tit. 15 §§ 2247, 2256.

                                   7          California regulations under Title 15 section 2247 also provides that an inmate has the

                                   8   right to review his/her central file before their parole hearing, and “a prisoner shall have the

                                   9   opportunity to enter a written response to any material in the file.” Cal. Code Regs., tit. 15 § 2247.

                                  10   Moreover, an inmate has the right to present relevant documents to the hearing panel, but the

                                  11   documents should be brief, pertinent, and clearly written. Id. § 2249. The documents may cover

                                  12   any relevant matters such as mitigating circumstances, disputed facts, or release planning. Id.
Northern District of California
 United States District Court




                                  13          In addition to these hearing requirements, Title 15 § 2240(a) provides that, “[p]rior to a life

                                  14   inmate’s initial parole consideration hearing, a Comprehensive Risk Assessment (“CRA”) will be

                                  15   performed by a licensed psychologist.” Cal. Code Regs., tit. 15 § 2240(a). The regulations further

                                  16   provide that the CRA:

                                  17                  will consist of both static and dynamic factors which may assist a
                                                      hearing panel or [BPH] in determining whether the inmate is suitable
                                  18                  for parole. It may include, but is not limited to, an evaluation of the
                                                      commitment offense, institutional programming, the inmate’s past
                                  19                  and present mental state, and risk factors from the prisoner’s history.
                                                      The [CRA] will provide the clinician’s opinion, based on the available
                                  20                  data, of the inmate’s potential for future violence.            [BPH]
                                                      psychologists may incorporate actuarially derived and structured
                                  21                  professional judgment approaches to evaluate an inmate’s potential
                                                      for future violence.
                                  22
                                       Id. § 2240(b) (brackets added).
                                  23
                                              Moreover, at least one month before the hearing, the inmate shall be notified of the week
                                  24
                                       during which the parole suitability hearing will be held. Id. § 2246. But the inmate can waive
                                  25
                                       his/her parole suitability hearing for any reason. Id. The parole suitability hearing panel chair can
                                  26
                                       also postpone or continue the hearing upon its own motion or at the request of the inmate for
                                  27
                                       various reasons including the absence or untimeliness of required CDCR or BPH “notices,
                                  28
                                                                                          4
                                   1   documents, reports, or required prisoner accommodations.” Id. § 2253(d)-(e). Finally, the

                                   2   regulations provide that an inmate has a right to receive a copy of the hearing decision, which

                                   3   includes the information considered and the reasons for the decision. Id. §§ 2254-2255.

                                   4          C.    Plaintiff’s Parole Hearings
                                   5                1. November 17, 2015 Parole Hearing
                                   6          On June 30, 2015, Plaintiff was informed that he was scheduled for his initial parole

                                   7   hearing on November 17, 2015. Dkt. 31 at 8. On August 11, 2015, Plaintiff reviewed his C-file in

                                   8   preparation for his upcoming parole hearing. Galvan Decl. ¶ 7, Ex. B at 130. On October 7, 2015,

                                   9   Dr. Carman, a BPH psychologist, interviewed Plaintiff and prepared a CRA report. Dkt. 31 at 8.

                                  10   Commissioner Minor (a non-defendant) conducted Plaintiff’s parole suitability hearing on

                                  11   November 17, 2015. Maciel Decl. ¶ 3, Ex. A at 4:4-21. Plaintiff attended the hearing with

                                  12   Attorney Christensen, and both of them actively participated. Maciel Decl. ¶ 3, Ex. A at 5:1-
Northern District of California
 United States District Court




                                  13   10:21, 17:23-19:6. Plaintiff stated to the commissioner that he had no mobility, hearing, vision,

                                  14   reading, or mental health issues that would affect the parole hearing. Maciel Decl. ¶ 3, Ex. A at

                                  15   6:8-8:21. Plaintiff also confirmed to the commissioner that he signed a Notice of Hearing Rights

                                  16   Form several months before the hearing (April 30, 2015), and that his assigned correctional

                                  17   counselor went over the hearing rights with him. Maciel Decl. ¶ 3, Ex. A at 9:1-17. Plaintiff and

                                  18   Attorney Christensen were asked whether Plaintiff’s rights were met so far to continue with the

                                  19   hearing. Maciel Decl. ¶ 3, Ex. A at 9:14-10:20. Plaintiff stated that he was provided a copy of the

                                  20   CRA report at the hearing, and that he needed more time to prepare his objections. Id. Thus, the

                                  21   hearing was postponed to give Plaintiff a chance to review the CRA report and prepare his

                                  22   responses. Maciel Decl. ¶ 3, Ex. A at 13:15-14:19, 17:23-19:6. At the hearing, Plaintiff was

                                  23   informed that documents he provided to the hearing panel (a total of 77 pages) were scanned and

                                  24   added to his BPH files, and the originals were returned to him. Maciel Decl. ¶ 3, Ex. A at 19:3-22.

                                  25   Plaintiff was not denied parole during this hearing. Maciel Decl. ¶ 3, Ex. A at 21:4-11.

                                  26                2. March 22, 2016 Parole Hearing
                                  27          Plaintiff’s next parole hearing took place on March 22, 2016, before Defendant Anderson,

                                  28   a BPH Commissioner. Maciel Decl. ¶ 4, Ex. B at 28:4-29:10. In preparation for the hearing,
                                                                                        5
                                   1   Plaintiff reviewed his C-file on January 15, 2016. Galvan Decl. ¶ 7, Ex. B at 130-131. At the

                                   2   March 22, 2016 hearing, Plaintiff elected to represent himself and waived representation by an

                                   3   attorney. Maciel Decl. ¶ 4, Ex. B at 31:20-32:24. During the hearing, Plaintiff stated that his

                                   4   parole-hearing rights were not met because his documents were not included in the BPH’s file.

                                   5   Maciel Decl. ¶ 4, Ex. B at 44:21-48:23. Defendant Anderson allowed Plaintiff to submit up to 20

                                   6   pages of documents at the hearing, but Plaintiff stated that he wanted to submit 112 pages of

                                   7   documents and an additional 20-page response to the psychological risk assessment report.

                                   8   Maciel Decl. ¶ 4, Ex. B at 49:3-50:1, 52:16-21. Defendant Anderson informed Plaintiff that under

                                   9   the rules, he could only submit up to 20 pages of documents on the day of the hearing. Maciel

                                  10   Decl. ¶ 4, Ex. B at 50:2-11. The hearing panel took a short recess to allow Plaintiff time to

                                  11   identify the documents he wanted to submit. Maciel Decl. ¶ 4, Ex. B at 51:4-52:8. After a recess,

                                  12   the panel informed Plaintiff that they had 77 pages of documents in Plaintiff’s C-File that he
Northern District of California
 United States District Court




                                  13   submitted for the BPH’s review. Maciel Decl. ¶ 4, Ex. B at 56:23-57:10. Plaintiff stated that he

                                  14   submitted 112 pages and that 35 pages were missing. Maciel Decl. ¶ 4, Ex. B at 57:6-10.

                                  15   Therefore, the hearing was continued again to give Plaintiff an opportunity to include any missing

                                  16   documents in his files. Maciel Decl. ¶ 4, Ex. B at 57:2-58:8. Defendant Anderson advised

                                  17   Plaintiff to accept an attorney to help him in the next hearing process. Maciel Decl. ¶ 4, Ex. B at

                                  18   56:7-14. Plaintiff was not denied parole during this hearing. Maciel Decl. ¶ 4, Ex. B at 57:21-

                                  19   58:18.

                                  20                 3. September 8, 2016 Parole Hearing
                                  21            On September 8, 2016, Plaintiff, who again elected to represent himself, attended his
                                  22   parole hearing before Defendant Anderson. Maciel Decl. ¶ 5, Ex. C at 61, 63:4-65:5. Plaintiff
                                  23   was provided with notice of the hearing and his hearing rights three months earlier on June 3,
                                  24   2016, and again a month before the hearing on August 5, 2016. Maciel Decl. ¶¶ 6-8, Exs. D-F;
                                  25   Maciel Decl. ¶ 5, Ex. C at 65:7-11. On August 5, 2016, Plaintiff declined to review his C-file
                                  26   records. Galvan Decl. ¶ 7, Ex. B at 130-131. Plaintiff submitted documents in support of his case
                                  27   for parole suitability before the hearing, and the hearing panel confirmed receiving and
                                  28   considering those documents. Maciel Decl. ¶ 5, Ex. C at 68:16-25. The hearing panel also
                                                                                         6
                                   1   reviewed Plaintiff’s C-file prior to the hearing. Maciel Decl. ¶ 5, Ex. C at 64:24-25. During the

                                   2   hearing, Plaintiff was given further opportunity to submit additional documents in support of his

                                   3   case for parole-suitability consideration. Maciel Decl. ¶ 5, Ex. C at 69:1-16. At the beginning of

                                   4   the hearing, Plaintiff requested to return to his cell and retrieve “some papers” that would help him

                                   5   to “make [his] presentation,” but Defendant Anderson denied the request stating that Plaintiff

                                   6   knew about the hearing for a long time, and he should have brought the alleged presentation

                                   7   papers with him. Maciel Decl. ¶ 5, Ex. C at 66:15-68:15. Plaintiff also objected to the presence of

                                   8   Madera County District Attorney’s representative at the hearing, but Defendant Anderson

                                   9   overruled Plaintiff’s objection. Maciel Decl. ¶ 5, Ex. C at 69:20-70:8.

                                  10          The parole hearing took more than three hours, and the following topics and issues were

                                  11   raised and discussed: (1) a CRA report prepared by Dr. Carmen; (2) Plaintiff’s objection to Dr.

                                  12   Carmen’s CRA report; (3) Plaintiff’s background information and visitation history; (4) Plaintiff’s
Northern District of California
 United States District Court




                                  13   arrest and conviction history; (5) post-conviction factors including Plaintiff’s rules-violation

                                  14   reports, education, certificates of accomplishments, work, self-help, and custody level while at

                                  15   CDCR; (6) the facts of the commitment offense and Plaintiff’s attitude towards the offense; and

                                  16   (7) letters of support. Maciel Decl. ¶ 5, Ex. C at 70:16-85:11, 139:11-163:3; 139:11-144:15, 177-

                                  17   178; 71:2-72:8; 80:19-103:3, 106:12-25; 103:13-106:7, 107:4-126:9, 126:15-127:20; 88:23-

                                  18   103:12; and 134:3-138:10. Plaintiff was further given multiple opportunities to add any issue,

                                  19   information, or document that was not covered during the parole-suitability hearing or that was not

                                  20   included in the record. Maciel Decl. ¶ 5, Ex. C at 133:20-25, 138:19-25, 161:3-4, 176:1-6.

                                  21   Plaintiff actively participated in the hearing by asking and responding to questions. Maciel Decl.

                                  22   ¶ 5, see generally Ex. C. And Plaintiff laid out the reasons why he was suitable for parole

                                  23   including his stable social history; good relationships with his mother, siblings, and friends;

                                  24   remorse for past wrong doings; that he was not a danger to society; that he paid for the crime; did

                                  25   not participate in violence in prison; and that he was old enough to know better. Maciel Decl. ¶ 5,

                                  26   Ex. C at 176:14-181:7. Defendant Anderson commended Plaintiff for using the legal process to

                                  27   remove the “sex offender” designation from his file and putting the issue off the table. Maciel

                                  28   Decl. ¶ 5, Ex. C at 180:5-9.
                                                                                         7
                                   1          Plaintiff was denied parole, however, because the panel determined that despite some

                                   2   circumstances of suitability, Plaintiff posed an unreasonable risk of danger to society. Maciel

                                   3   Decl. ¶ 5, Ex. C at 183:3-13. Specifically, the panel determined that Plaintiff’s conviction offense

                                   4   was atrocious and cruel, Plaintiff had an unstable social history with lengthy criminal conduct,

                                   5   Plaintiff lacked a lengthy period of positive rehabilitation, he failed to show adequate signs of

                                   6   remorse and taking full responsibility, he blamed his criminal conduct on everyone else including

                                   7   the victim, he gave conflicting statements during and prior to the hearing, he tried to minimize

                                   8   every crime that he had committed, he was unable to follow rules and regulations in prison and

                                   9   blamed correctional officers for his rules-violation reports at prison, he suffered antisocial-

                                  10   personality disorder, was unable to understand what it was going take for him to be successful on

                                  11   parole, and he stated during the hearing that he was willing to use force to resist what he considers

                                  12   an unlawful order. Maciel Decl. ¶ 5, Ex. C at 183-197; id., ¶ 10, Ex. H. All these reasons were
Northern District of California
 United States District Court




                                  13   explained to Plaintiff at the hearing. Id.

                                  14          At the end of the September 8, 2016 hearing, Defendant Anderson advised Plaintiff what

                                  15   he needed to do to improve his chances of getting parole the next time. Maciel Decl. ¶ 5, Ex. C at

                                  16   195:22-196:24. The denial of Plaintiff’s parole on September 8, 2016 has not been reversed or

                                  17   invalidated by a court or administrative decision. Maciel Decl. ¶ 11.

                                  18          D.    Plaintiff’s Parole-Related Documents
                                  19          Plaintiff alleges that on July 26, 2016, he submitted the following documents for inclusion
                                  20   to the BPH section of his C-file: (1) Written Response to File Materials, (2) Memorandum/[Cal.
                                  21   Code Regs., tit. 15 §] 2236 Prisoner’s Version, (3) 37-Page Documentary Evidence Volume,
                                  22   (4) 53-Page (Trial) Reporter’s Transcript Excerpts Volume, and (5) CRA Objection, Challenge
                                  23   and Rebuttal. Dkt. 31 at 14-15; Galvan Decl. ¶ 6, Ex. A. On July 28, 2016, all five records that
                                  24   Plaintiff submitted for inclusion into his file were scanned into the BPH section of his C-File.
                                  25   Galvan Decl. ¶ 6, Ex. A.
                                  26
                                       III.   LEGAL STANDARD
                                  27
                                              Summary judgment is proper where the pleadings, discovery, and affidavits demonstrate
                                  28
                                                                                          8
                                   1   that there is “no genuine issue as to any material fact and that the moving party is entitled to

                                   2   judgment as a matter of law.” Fed. R. Civ. P. 56(c). Material facts are those which may affect the

                                   3   outcome of the case. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). A dispute as to a

                                   4   material fact is genuine if there is sufficient evidence for a reasonable jury to return a verdict for

                                   5   the nonmoving party. Id.

                                   6          The party moving for summary judgment bears the initial burden of identifying those

                                   7   portions of the pleadings, discovery, and affidavits that demonstrate the absence of a genuine issue

                                   8   of material fact. Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). Where the moving party will

                                   9   have the burden of proof on an issue at trial, it must affirmatively demonstrate that no reasonable

                                  10   trier of fact could find other than for the moving party. On an issue for which the opposing party

                                  11   by contrast will have the burden of proof at trial, as is the case here, the moving party need only

                                  12   point out “that there is an absence of evidence to support the nonmoving party’s case.” Id. at 325.
Northern District of California
 United States District Court




                                  13          Once the moving party meets its initial burden, the nonmoving party must go beyond the

                                  14   pleadings and, by its own affidavits or discovery, “set forth specific facts showing that there is a

                                  15   genuine issue for trial.” Fed. R. Civ. P. 56(e). The court is only concerned with disputes over

                                  16   material facts and “[f]actual disputes that are irrelevant or unnecessary will not be counted.”

                                  17   Anderson, 477 U.S. at 248. It is not the task of the court to scour the record in search of a genuine

                                  18   issue of triable fact. Keenan v. Allan, 91 F.3d 1275, 1279 (9th Cir. 1996). The nonmoving party

                                  19   has the burden of identifying, with reasonable particularity, the evidence that precludes summary

                                  20   judgment. Id. If the nonmoving party fails to make this showing, “the moving party is entitled to

                                  21   a judgment as a matter of law.” Celotex, 477 U.S. at 323.

                                  22          For purposes of summary judgment, the court must view the evidence in the light most

                                  23   favorable to the nonmoving party; if the evidence produced by the moving party conflicts with

                                  24   evidence produced by the nonmoving party, the court must assume the truth of the evidence

                                  25   submitted by the nonmoving party. See Leslie v. Grupo ICA, 198 F.3d 1152, 1158 (9th Cir. 1999).

                                  26   The court’s function on a summary judgment motion is not to make credibility determinations or

                                  27   weigh conflicting evidence with respect to a disputed material fact. See T.W. Elec. Serv., Inc. v.

                                  28   Pac. Elec. Contractors Ass’n, 809 F.2d 626, 630 (9th Cir. 1987).
                                                                                          9
                                   1           A district court may only consider admissible evidence in ruling on a motion for summary

                                   2   judgment. See Fed. R. Civ. P. 56(e); Orr v. Bank of America, 285 F.3d 764, 773 (9th Cir. 2002).

                                   3   In support of the motion for summary judgment, Defendants have presented declarations and

                                   4   supporting exhibits from BPH Chief Deputy of Program Operations S. Maciel and CTF Litigation

                                   5   Coordinator and Custodian of Records E. Galvan. Dkts. 68-1 to 68-5. Meanwhile, Plaintiff has

                                   6   filed his declaration and supporting exhibits in support of his motion for summary judgment.

                                   7   Dkts. 46-1 to 46-2. Plaintiff has also filed his verified complaint and opposition. Dkt. 1 at 28;

                                   8   Dkt. 72 at 10. The Court construes his complaint and opposition as affidavit under Federal Rule

                                   9   of Civil Procedure 56, insofar as it is based on personal knowledge and sets forth specific facts

                                  10   admissible in evidence. See Schroeder v. McDonald, 55 F.3d 454, 460 & nn.10-11 (9th Cir.

                                  11   1995). However, “self-serving affidavits are cognizable to establish a genuine issue of material

                                  12   fact so long as they state facts based on personal knowledge and are not too conclusory.”
Northern District of California
 United States District Court




                                  13   Rodriguez v. Airborne Express, 265 F.3d 890, 902 (9th Cir. 2001).

                                  14           When the parties file cross-motions for summary judgment, the district court must consider

                                  15   all of the evidence submitted in support of both motions to evaluate whether a genuine issue of

                                  16   material fact exists precluding summary judgment for either party. The Fair Housing Council of

                                  17   Riverside County, Inc. v. Riverside Two, 249 F.3d 1132, 1135 (9th Cir. 2001).

                                  18
                                       IV.     DISCUSSION
                                  19
                                              A.     Defendants’ Motion for Summary Judgment
                                  20
                                                     1. Official Capacity Claims
                                  21
                                               Plaintiff seeks monetary relief from Defendants in their individual and official capacities.
                                  22
                                       However, Defendants argue that Plaintiff’s claims for monetary damages against them in their
                                  23
                                       official capacities are barred by the Eleventh Amendment. Dkt. 68 at 24.
                                  24
                                               The Eleventh Amendment to the United States Constitution bars from the federal courts
                                  25
                                       suits against a state by its own citizens, citizens of another state, or citizens or subjects of any
                                  26
                                       foreign state. Atascadero State Hosp. v. Scanlon, 473 U.S. 234, 237-38 (1985) abrogated on other
                                  27
                                       grounds as noted in Lane v. Pena, 518 U.S. 187, 198 (1996). Unless a state has waived its
                                  28
                                                                                          10
                                   1   Eleventh Amendment immunity or Congress has overridden it, a state cannot be sued regardless of

                                   2   the relief sought. Kentucky v. Graham, 473 U.S. 159, 167 n.14 (1985). Eleventh Amendment

                                   3   immunity extends to suits against a state agency, Brown v. Cal. Dep’t of Corrs., 554 F.3d 747, 752

                                   4   (9th Cir. 2009) (CDCR and BPH entitled to Eleventh Amendment immunity), and to suits for

                                   5   damages against state officials sued in their official capacities, Kentucky v. Graham, 473 U.S. 159,

                                   6   169-70 (1985). California has not waived its Eleventh Amendment immunity with respect to

                                   7   claims brought under Section 1983 in federal court. Dittman v. California, 191 F.3d 1020, 1025-

                                   8   26 (9th Cir. 1999). Therefore, because the CDCR and the BPH are state agencies, their

                                   9   employees, who are the aforementioned Defendants, sued in their official capacities are immune

                                  10   from suit for monetary damages.

                                  11          Accordingly, Plaintiff’s claims for monetary damages against Defendants in their official

                                  12   capacities are DISMISSED as barred by the Eleventh Amendment.3 Because it is clear that this
Northern District of California
 United States District Court




                                  13   jurisdictional bar cannot be cured by further amendment to the complaint, the dismissal of

                                  14   Plaintiff’s claims against Defendants in their official capacities is without leave to amend. As

                                  15   such, Defendants’ motion for summary judgment is GRANTED as to all claims against

                                  16   Defendants in their official capacities. Dkt. 68.

                                  17                2. Due Process Claim
                                  18          The Due Process Clause of the Fourteenth Amendment protects individuals against

                                  19   governmental deprivations of “life, liberty or property,” as those words have been interpreted and

                                  20   given meaning over the life of our republic, without due process of law. Board of Regents v. Roth,

                                  21   408 U.S. 564, 570-71 (1972); Mullins v. Oregon, 57 F.3d 789, 795 (9th Cir. 1995).

                                  22          The standard analysis for a procedural due process claim “proceeds in two steps: [courts]

                                  23   first ask whether there exists a liberty or property interest of which a person has been deprived,

                                  24   and if so [they] ask whether the procedures followed by the State were constitutionally sufficient.”

                                  25   Swarthout v. Cooke, 562 U.S. 216, 219 (2011) (citing Kentucky Dept. of Corr. v. Thompson, 490

                                  26   U.S. 454, 460 (1989)). Interests that are procedurally protected by the Due Process Clause may

                                  27
                                              3
                                  28             Eleventh Amendment immunity does not bar Plaintiff’s claims against Defendants sued
                                       in their individual capacities. See Graham, 473 U.S. at 165-66.
                                                                                       11
                                   1   arise from two sources—the Due Process Clause itself and laws of the states. See Meachum v.

                                   2   Fano, 427 U.S. 215, 223-27 (1976). “There is no right under the Federal Constitution to be

                                   3   conditionally released before the expiration of a valid sentence, and the States are under no duty to

                                   4   offer parole to their prisoners.” Cooke, 562 U.S. at 220 (citing Greenholtz v. Inmates of Nebraska

                                   5   Penal & Corr. Complex, 442 U.S. 1, 7 (1979)). Thus, any liberty interest arising out of

                                   6   California’s statutory scheme granting its prisoners the right to parole is “a state interest created

                                   7   by California law.” Id. (emphasis in original); see also Sandin v. Conner, 515 U.S. 472, 483-84

                                   8   (1995) (States “may under certain circumstances create liberty interests which are protected by the

                                   9   Due Process Clause.”).

                                  10                    a. State-Created Liberty Interest in Parole
                                  11          While there is “no constitutional or inherent right of a convicted person to be conditionally

                                  12   released before the expiration of a valid sentence,” Greenholtz v. Inmates of Nebraska Penal &
Northern District of California
 United States District Court




                                  13   Corr. Complex, 442 U.S. 1, 7 (1979), a State’s statutory parole scheme, if it uses mandatory

                                  14   language, may create a presumption that parole release will be granted when or unless certain

                                  15   designated findings are made, and thereby give rise to a constitutionally protected liberty interest.

                                  16   See Board of Pardons v. Allen, 482 U.S. 369, 376-78 (1987); Greenholtz, 442 U.S. at 11-12. In

                                  17   such a case, a prisoner gains a legitimate expectation in parole that cannot be denied without

                                  18   adequate procedural due process protections. See Allen, 482 U.S. at 373-81; Greenholtz, 442 U.S.

                                  19   at 11-16. The Ninth Circuit has held that “California’s parole scheme gives rise to a cognizable

                                  20   liberty interest in release on parole.” McQuillion v. Duncan, 306 F.3d 895, 902 (9th Cir. 2002).

                                  21                    b. Sufficiency of Process
                                  22          Once a court has determined that the alleged deprivation implicates a cognizable liberty

                                  23   interest, the next step in the due process analysis is to determine whether “the procedures followed

                                  24   by the State were constitutionally sufficient.” Cooke, 562 U.S. at 219. The Supreme Court has

                                  25   held that, in the context of parole, “the procedures required are minimal.” Id. at 220. Adequate

                                  26   process is afforded to prisoners in the parole context so long as they are “allowed an opportunity

                                  27   to be heard” and are “provided a statement of the reasons why parole was denied,” id.; “[t]he

                                  28   Constitution does not require more,” Greenholtz, 442 U.S. at 16.
                                                                                         12
                                   1           The inaccuracy of records compiled or maintained by the government is not, standing

                                   2   alone, sufficient to state a claim of constitutional injury under the due process clause of the

                                   3   Fourteenth Amendment. Paul v. Davis, 424 U.S. 693, 711-14 (1976); see also Reyes v. Supervisor

                                   4   of DEA, et al., 834 F.2d 1093, 1097 (1st Cir. 1987) (no claim presented where inmate failed to

                                   5   allege false information maintained by police department relied upon to deprive him of

                                   6   constitutionally protected interest); Pruett v. Levi, 622 F.2d 256, 258 (6th Cir. 1980) (mere

                                   7   existence of inaccuracy in FBI criminals files not state constitutional claim). In certain limited

                                   8   circumstances, however, a claim of constitutional magnitude may be raised where a prisoner

                                   9   alleges 1) that information is in his file, 2) that the information is false, and 3) that it is relied on to

                                  10   a constitutionally significant degree. Paine v. Baker, 595 F.2d 197, 201 (4th Cir.), cert. denied,

                                  11   444 U.S. 925 (1979); cf. Hernandez v. Johnston, 833 F.2d 1316, 1319 (9th Cir. 1987) (Ninth

                                  12   Circuit refusing to reach whether “in proper case” there may be constitutional right grounded in
Northern District of California
 United States District Court




                                  13   due process clause to accurate prison records). If the information is relied upon to deny parole or

                                  14   statutory good-time credits, or to revoke probation or parole, the inmate’s conditional liberty

                                  15   interest is at stake, and the due process clause is called into play. Paine, 595 F.2d at 202. An

                                  16   adverse decision in such matters as transfer or status classification may also have collateral

                                  17   consequences touching on the liberty interest. Id. An administrative decision regarding such

                                  18   purely internal matters as work assignments, however, cannot be said to reasonably affect a liberty

                                  19   interest. Id. Further, if the error is merely technical, no claim for relief will lie. Id. Federal

                                  20   jurisdiction will exist over such a claim only if the prisoner has first made a request for expunction

                                  21   to prison officials, which has been denied. Id.

                                  22                     c. Analysis
                                  23           Plaintiff generally alleges that Defendants violated his due process rights in connection

                                  24   with his parole hearings on November 17, 2015, March 22, 2016, and September 8, 2016. Dkt. 46

                                  25   at 20. Specifically, Plaintiff alleges that, pursuant to the liberty interest created by California’s

                                  26   parole scheme, he was entitled to and deprived of certain procedures including the right to speak at

                                  27   his parole hearings, to contest the evidence against him, and to submit written material for

                                  28   consideration by the panel. Dkt. 31 at 6-7. Such deprivation, Plaintiff contends, was caused by
                                                                                           13
                                   1   the “defendants’ use of controverted practice, procedures and policies that circumvent[ed] the

                                   2   intent of the state codes, rules and regulations” and further imposed on him “atypical and

                                   3   significant hardship.” Dkt. 46 at 20. Plaintiff further alleges that Defendants engaged in

                                   4                  a systematic course of conduct that reveals the pattern of blocking
                                                      [his] efforts to enter written responses to unduly inserted false
                                   5                  narratives and other untrue indicia contained in his file and of
                                                      obstructing the presentment, on the record, of mitigating documentary
                                   6                  evidence and material squelching [him] during proceedings wherein
                                                      [he] is entitled to speak, all done as a false narrative and untrue record
                                   7                  building maneuver.
                                       Dkt. 31 at 6-7; see also id. While Plaintiff accurately identifies the minimum due process required
                                   8
                                       in the context of parole, he contends that he was not afforded the opportunity to be heard or to
                                   9
                                       refute the allegedly false evidence presented against him. Dkt. 46 at 21. Meanwhile, Defendants
                                  10
                                       assert that Plaintiff was afforded all procedural protections required under the Constitution. Dkt.
                                  11
                                       68 at 16-19. The Court agrees with Defendants.
                                  12
Northern District of California
 United States District Court




                                              Although there is “no constitutional or inherent right of a convicted person to be
                                  13
                                       conditionally released before the expiration of a valid sentence,” Greenholtz v. Inmates of Neb.
                                  14
                                       Penal & Corr. Complex, 442 U.S. 1, 7 (1979), a state’s statutory parole scheme, if it uses
                                  15
                                       mandatory language, may create a presumption that parole release will be granted when or unless
                                  16
                                       certain designated findings are made, and thereby give rise to a constitutionally protected liberty
                                  17
                                       interest, see Bd. of Pardons v. Allen, 482 U.S. 369, 376-78 (1987) (Montana parole statute
                                  18
                                       providing that board “shall” release prisoner, subject to certain restrictions, creates due process
                                  19
                                       liberty interest in release on parole); Greenholtz, 442 U.S. at 11-12 (Nebraska parole statute
                                  20
                                       providing that board “shall” release prisoner, subject to certain restrictions, creates due process
                                  21
                                       liberty interest in release on parole). In such a case, a prisoner gains a legitimate expectation in
                                  22
                                       parole that cannot be denied without adequate procedural due process protections. See Allen, 482
                                  23
                                       U.S. at 373-81; Greenholtz, 442 U.S. at 11-16.
                                  24
                                              In Swarthout v. Cooke, 562 U.S. 216, 220 (2011), the Supreme Court explained that, in the
                                  25
                                       context of parole, its earlier cases had “held that the procedures required are minimal.” The Court
                                  26
                                       earlier had “found that a prisoner subject to a parole statute similar to California’s received
                                  27
                                       adequate process when he was allowed an opportunity to be heard and was provided a statement of
                                  28
                                                                                         14
                                   1   the reasons why parole was denied.” Id. at 220 (citing Greenholtz, 442 U.S. at 16); see Miller v.

                                   2   Or. Bd. of Parole and Post-Prison Supervision, 642 F.3d 711, 716 (9th Cir. 2011) (“The Supreme

                                   3   Court held in Cooke that in the context of parole eligibility decisions the due process right is

                                   4   procedural, and entitles a prisoner to nothing more than a fair hearing and a statement of reasons

                                   5   for a parole board’s decision[.]”) (emphasis in original).

                                   6          Here, the undisputed evidence shows that Plaintiff was provided with these minimal

                                   7   protections. First, Defendants did not violate Plaintiff’s due process rights in connection with the

                                   8   November 17, 2015 and March 22, 2016 parole hearings because Plaintiff was not denied parole

                                   9   in either of those hearings. Maciel Decl. ¶ 3, Ex. A at 21:4-11; Maciel Decl. ¶ 4, Ex. B at 57:21-

                                  10   58:18. Moreover, both of those hearings were postponed to future dates to give Plaintiff an

                                  11   opportunity to review the CRA report and prepare his responses, and to give Plaintiff an

                                  12   opportunity to include any missing documents in his C-file. Maciel Decl. ¶ 3, Ex. A at 13:15-
Northern District of California
 United States District Court




                                  13   14:19, 17:23-19:6; Maciel Decl. ¶ 4, Ex. B at 57:2-58:8. Further, Plaintiff concedes in his

                                  14   opposition that he was not denied parole at either the November 17, 2015 or the March 22, 2016

                                  15   parole hearings and that both were postponed to future hearing dates for his benefit. Dkt. 72-1 at

                                  16   2-3, 9-12. Defendants argue that Plaintiff cannot state a due process claim against them “merely

                                  17   because the hearings were postponed to accommodate his requests.” Dkt. 68 at 17. Again, the

                                  18   Court agrees with Defendants. As discussed above, California law allows a parole suitability

                                  19   hearing panel chair to postpone or continue an inmate’s parole hearing upon its own motion or at

                                  20   the request of the inmate for various reasons, including to allow the inmate to prepare required

                                  21   documents, as in the present case. See Cal. Code Regs., tit. 15 § 2253(d)-(e). To show a due

                                  22   process violation from a delayed hearing, a prisoner must show prejudice from the delay. See

                                  23   Camacho v. White, 918 F.2d 74, 78-80 (9th Cir. 1990). However, the Court finds that Plaintiff has

                                  24   failed to demonstrate prejudice resulting from any delay because he was denied parole at the

                                  25   delayed hearing on September 8, 2016. Furthermore, the record shows that Plaintiff waived any

                                  26   claim based on any alleged delayed hearings because he consented to postponing the hearings.

                                  27   See Maciel Decl. ¶ 3, Ex. A at 17:23-23:13; Maciel Decl. ¶ 4, Ex. B at 55:19-58:18.

                                  28          Next, as to the September 8, 2016 parole hearing, the undisputed evidence shows that
                                                                                         15
                                   1   Plaintiff was given two advance notices of his parole suitability hearing on June 3, 2016 and on

                                   2   August 5, 2016. See Maciel Decl. ¶¶ 6-8, Exs. D-F; Maciel Decl. ¶ 5, Ex. C at 65:7-11. Plaintiff

                                   3   was allowed to submit documents in support of his case for parole suitability prior to the hearing.

                                   4   See Maciel Decl. ¶ 5, Ex. C at 68:16-25. Prior to the hearing, the documents he submitted in

                                   5   support of his parole suitability application were scanned into his prison file. See Galvan Decl.

                                   6   ¶ 6, Ex. A. Defendants argue that Plaintiff cannot maintain a due process claim against any

                                   7   Defendant based on the September 8, 2016 parole hearing because he was “provided with all the

                                   8   process that he was due.” Dkt. 68 at 18. The Court agrees. As mentioned above, in Cooke, the

                                   9   Supreme Court found that inmates subject to California’s parole statute received adequate process

                                  10   because they “were allowed to speak at their parole hearings and to contest the evidence against

                                  11   them, were afforded access to their records in advance, and were notified as to the reasons why

                                  12   parole was denied.” 562 U.S. at 220.
Northern District of California
 United States District Court




                                  13          As to the first requirement relating to “an opportunity to be heard,” Plaintiff was given an

                                  14   opportunity to testify at length concerning various parole suitability factors and to speak to the

                                  15   panel throughout the parole hearing (which was over three hours long), including submitting

                                  16   documents in support of his case for parole suitability prior to the hearing for the panel’s

                                  17   consideration, and was given an opportunity to make a closing statement. See Maciel Decl. ¶ 5,

                                  18   Ex. C at 175:3-181:10; see also Dkt. 72-2 at 16. Specifically, Plaintiff testified at length that he

                                  19   was suitable for parole and why certain records including Dr. Carmen’s CRA report should not be

                                  20   considered in determining his parole suitability, see Maciel Decl. ¶ 5, Ex. C at 70:16-85:11,

                                  21   139:11-163:3; 139:11-144:15, 177-178; 71:2-72:8; 80:19-103:3, 106:12-25; 103:13-106:7, 107:4-

                                  22   126:9, 126:15-127:20; 88:23-103:12; and 134:3-138:10. Moreover, Plaintiff was given multiple

                                  23   further opportunities to add any issue, information, or document that was not covered during the

                                  24   hearing or that was not included in the record. See Maciel Decl. ¶ 5, Ex. C at 133:20-25, 138:19-

                                  25   25, 161:3-4, 176:1-6. Secondly, after the panel members conferred, they found Plaintiff to be

                                  26   unsuitable for parole release and provided him with a statement of reasons for their denial. Maciel

                                  27   Decl. ¶ 5, Ex. C at 183-197; id., ¶ 10, Ex. H. As long as the prisoner received at least that much

                                  28   process, the federal court’s inquiry is at an end. See Cooke, 562 U.S. at 220; Roberts v. Hartley,
                                                                                         16
                                   1   640 F.3d 1042, 1047 (9th Cir. 2011) (substantive due process claim fails because petitioner

                                   2   “received all of the process to which he was due under the applicable tests from Greenholtz and

                                   3   Cooke”). The Ninth Circuit recognized that Cooke clearly holds that the “responsibility for

                                   4   assuring that the constitutionally adequate procedures governing California’s parole system are

                                   5   properly applied rests with California courts.” Roberts, 640 F.3d at 1047 (quoting Cooke, 562

                                   6   U.S. at 222). Therefore, because the record shows Plaintiff was provided the minimal procedural

                                   7   protections, his complaint does not establish a due process violation.

                                   8          In opposition, Plaintiff asserts that his “opportunity to be heard and to challenge the

                                   9   evidence against him was clearly violated by experts.” Dkt. 72 at 7. Specifically, Plaintiff

                                  10   contends that the “[s]ubmitted documents were not entered into the file, not considered, and not

                                  11   included and incorporated by reference into the record of the hearing” in violation of California

                                  12   Code of Regulations, tit. 15, § 2254. Dkt. 72-2 at 7. In support of this argument, Plaintiff offers
Northern District of California
 United States District Court




                                  13   as evidence a statement by Defendant Anderson that Plaintiff was trying to “rewrite” the file. Id.

                                  14   (citing Maciel Decl. ¶ 4, Ex. B at. 38:2-3). However, this statement was made at the March 22,

                                  15   2016 hearing. See Maciel Decl. ¶ 4, Ex. B. As the Court previously discussed, Defendants did not

                                  16   violate Plaintiff’s due process rights in connection with the March 22, 2016 parole hearings

                                  17   because Plaintiff was not denied parole at that hearing. See Maciel Decl. ¶ 4, Ex. B at 57:21-

                                  18   58:18. To the extent that Plaintiff’s argument amounts to a challenge to the panel’s decision to

                                  19   deny parole on September 8, 2016, the Court finds that Plaintiff was provided the minimum

                                  20   protections and thus, there is no further federal due process inquiry. See Cooke, 562 U.S. at 220-

                                  21   22.

                                  22          Finally, Plaintiff’s amended complaint alleges that his prison file contained false,

                                  23   inaccurate and incomplete information, which was unfairly used against him at his September 8,

                                  24   2016 parole hearing. See Dkt. 31 at 18. If such false information was relied upon to deny parole,

                                  25   Plaintiff’s conditional liberty interest could be at stake, and the due process clause may be called

                                  26   into play. See Paine, 595 F.2d at 202. However, Plaintiff offers only conclusory allegations,

                                  27   which do not amount to a due process violation. For example, he does not elaborate on which

                                  28   false, inaccurate and incomplete information from his prison file was relied upon by the panel in
                                                                                        17
                                   1   denying parole. Whereas, the record reflects that the panel denied parole primarily because it

                                   2   determined that despite some circumstances of suitability, Plaintiff posed an unreasonable risk of

                                   3   danger to society. Maciel Decl. ¶ 5, Ex. C at 183:3-13. Although self-serving affidavits may

                                   4   establish a genuine issue of material fact, they may do so only when “they state facts based on

                                   5   personal knowledge and are not too conclusory.” Rodriguez, 265 F.3d at 902. Here, Plaintiff’s

                                   6   allegations in his amended complaint that related to his prison file containing false, inaccurate and

                                   7   incomplete information are conclusory assertions and are insufficient to establish a genuine issue

                                   8   of material fact. See id. Plaintiff has proffered no foundational evidentiary support for his

                                   9   assertions that Defendants relied on such false, inaccurate and incomplete information to deny

                                  10   parole, and the record indicates the contrary. Specifically, the panel denied parole for various

                                  11   reasons, including the atrocity of Plaintiff’s conviction offense, lengthy history of criminal

                                  12   conduct, failure to show adequate remorse or to take full responsibility, blaming his criminal
Northern District of California
 United States District Court




                                  13   conduct on everyone else including the victim, and inability to follow prison rules and regulations,

                                  14   among others. See Maciel Decl. ¶ 5, Ex. C at 183-197; id., ¶ 10, Ex. H. Moreover, as mentioned

                                  15   above, the denial of Plaintiff’s parole on September 8, 2016 has not been reversed or invalidated

                                  16   by a court or administrative decision. See Maciel Decl. ¶ 11.

                                  17          Based on the evidence presented, Defendants have shown that there is no genuine issue of

                                  18   material fact with respect to Plaintiff’s due process claim. See Celotex Corp., 477 U.S. at 323. In

                                  19   response, Plaintiff has failed to point to specific facts showing that there is a genuine issue for

                                  20   trial, id. at 324, or identify with reasonable particularity the evidence that precludes summary

                                  21   judgment, Keenan, 91 F.3d at 1279. Accordingly, Defendants are entitled to judgment as a matter

                                  22   of law on this claim. Id.; Celotex Corp., 477 U.S. at 323. Therefore, Defendants’ motion for

                                  23   summary judgment is GRANTED.4

                                  24          B.    Plaintiff’s Motion for Summary Judgment
                                  25          In resolving Defendants’ motion, and in considering whether a triable issue of fact exists,

                                  26   the Court has reviewed the evidence and argument in Plaintiff’s motion for summary judgment.

                                  27
                                              4
                                  28           The Court finding that Defendants are entitled to summary judgment on the merits of the
                                       due process claim obviates the need to address Defendants’ alternative arguments.
                                                                                       18
                                   1   The evidence and argument in the Plaintiff’s motion for summary judgment do not defeat

                                   2   Defendants’ motion. Having determined that Defendants are entitled to judgment as a matter of

                                   3   law because there is no genuine issue of material fact with respect to Plaintiff’s due process claim,

                                   4   Plaintiff’s motion for summary judgment is necessarily DENIED. Dkt. 46.

                                   5    V.    CONCLUSION
                                   6          For the reasons outlined above, the Court rules as follows:

                                   7          1.      Defendants’ motion for summary judgment is GRANTED. Dkt. 68.

                                   8          2.      Plaintiff’s motion for summary judgment is DENIED. Dkt. 46.

                                   9          3.      The Clerk of the Court shall terminate all remaining motions as moot, including

                                  10   Plaintiff’s renewed motion for referral to the Court’s Alternative Dispute Resolution Program, his

                                  11   motion for joinder of parties, and Defendants’ motion to strike Plaintiff’s improper separate

                                  12   statement of facts. Dkts. 51, 55, 59. The Clerk shall also close the file.
Northern District of California
 United States District Court




                                  13          4.      This Order terminates Docket Nos. 46, 51, 55, 59 and 68.

                                  14          IT IS SO ORDERED.

                                  15   Dated: September 27, 2019

                                  16                                                    ______________________________________
                                                                                        YVONNE GONZALEZ ROGERS
                                  17                                                    United States District Judge
                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         19
